Citation Nr: 1126224	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-13 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1943 to September 1944, July 1945 to July 1946 and from November 1952 to May 1954.  Commendations and awards include a World War II Victory Ribbon.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In April 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Waco, Texas.  A transcript of the hearing is in the claims file.  

The issue of service connection for tinnitus, which has not been adjudicated, was raised during the April 2011 Travel Board hearing and is referred back to RO via the Appeals Management Center for appropriate action.  


FINDING OF FACT

The record contains credible lay and competent medical evidence of the initial onset of hearing loss during service and of continuity of symptomatology thereafter.


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.385 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In addition, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 C.F.R. §§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran contends that his hearing loss is the result of his exposure to excessively loud noise and repeated pressure changes in his ears during service.  He reports that he was a doctor while in-service, and that he served on a submarine and on a Navy battleship.

DD-214 confirms that the Veteran was a doctor in the U.S. Navy, and that he is a World War II Veteran.

The reports of whispered voice tests during service in July 1945, June 1946, December 1950, September 1952, July 1953, and May 1954, all show bilateral hearing of 15/15.

VA treatment records confirm that the Veteran presently suffers from bilateral hearing loss.  During an audiology consult in October 2005, the audiologist noted that the Veteran had a history of noise exposure during service, but none afterwards.  The audiologist also documented the Veteran as reporting a family history of hearing loss on his mother's side.  Testing found mild to moderate sensorineural hearing loss through 1000 Hertz, sloping to severe at 4000 Hertz, and profound at 8000 Hertz in the left ear; and moderate to severe sensorineural hearing loss through 4000 Hertz, to profound loss at 8000 Hertz in the right ear.  The Veteran was scheduled for fitting for hearing aids.  

During his April 2011 Board hearing, the Veteran testified that he was a doctor on the USS ORION, a submarine, during World War II.  He testified that he later served on the USS NORFOLK, which he said was a naval destroyer.  He testified that he suffered from pressure changes in his ears on the ORION, and was exposed to loud gun noises on the NORFOLK.  He testified that he began to notice hearing loss, tinnitus, and "even a little vertigo" during service.  He denied any post-service excessive noise exposure.  He also denied telling the VA audiologist that he had a family history of hearing loss.

The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The record contains competent medical evidence of a current bilateral hearing loss disorder.  There is also credible lay evidence of excessive noise exposure and repeated pressure on the ears as a consequence of the Veteran's service in a submarine and on a battleship.  The issue is whether there is a relationship between his current hearing loss and his service.  

According to the Veteran, he first noticed some loss of hearing while in-service, and he avers that his current hearing loss disorder is therefore related to service.  The Board notes that the Veteran is not only competent to report as to his symptoms but, as a physician, he is competent to opine as to the etiology of his current hearing loss disorder.  Moreover, there is no medical or other evidence that opposes the Veteran's assertions.  Accordingly, the Board finds the Veteran's claim of in-service incurrence to be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 369 (providing that the Board, as fact finder, must determine the probative value or weight of the admissible evidence); Owens v. Brown, 7 Vet. App. 429 (1995) (providing that it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  The Board further finds the Veteran's opinion that his current hearing loss disorder is related to his exposure, during service, to excessive noise and pressure changes, to be highly probative evidence in support of his claim, and the record contains no evidence to the contrary.  Therefore, and according the Veteran every reasonable doubt, service connection for bilateral hearing loss is warranted.  38 C.F.R. §§ 3.102, 3.303.

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


